SUMMARY ORDER
Defendants-appellants appeal from judgments of conviction in the District Court, following their guilty pleas to conspiracy with intent to distribute cocaine in violation of 21 U.S.C. § 846. Defendants-appellants Villa and Emendoza were sentenced principally to terms of 120 months’ incarceration and 121 months’ incarceration, respectively. Defendant-appellant Villa argues that the District Court erred in finding that he had not truthfully provided all information relating to the offense required for safety valve relief pursuant to U.S.S.G. § 5C1.2(a)(5). Defendant-appellant Emendoza contends that the sentence imposed on him was unreasonable. We assume the parties’ familiarity with the facts and procedural history of the case.
We review the District Court’s finding that defendant-appellant Villa was not credible for clear error and review its interpretation of the safety valve provisions de novo. United States v. Ortiz, 136 F.3d 882, 883 (2d Cir.1997). We review the imposition of a sentence for procedural and substantive reasonableness. United States v. Crosby, 397 F.3d 103, 114 (2d Cir.2005).
Defendants-appellants’ arguments are without merit. We conclude that the District Court did not err, much less, clearly err in its determination that defendant-appellant Villa was not credible and therefore ineligible for safety valve relief. We also conclude that, in sentencing defendant-appellant Emendoza, the District Court made no procedural error and that the sentence is not unreasonably long.
The judgments of the District Court are AFFIRMED.